Citation Nr: 1236938	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  02-08 153	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to April 1983.  He died in December 2009.  The appellant is his daughter.  As described below, she has been substituted as the claimant.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2001 and April 2002 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In the June 2001 rating decision, the RO: (1) granted a temporary total evaluation (100 percent) for right hallux valgus with degenerative changes for the period from February 12, 2001 to April 30, 2001, pursuant to 38 C.F.R. § 4.30; and (2) returned the Veteran's rating for right hallux valgus with degenerative changes to 10 percent, as that disability had previously been rated, effective May 1, 2001.  The Veteran perfected his appeal with regard to the 10 percent disability rating assigned as of May 1, 2001.

In the April 2002 rating decision, the RO denied a rating in excess of 10 percent for left hallux valgus with degenerative changes.  Following a timely notice of disagreement submitted in July 2002, and a statement of the case issued on January 18, 2005, the Veteran's representative submitted a statement on March 28, 2005, which was construed by the RO as an untimely substantive appeal.  In a November 2006 letter, the RO notified the Veteran that his substantive appeal was untimely.  

In March 2004, the Veteran testified at a Central Office hearing before a former Veterans Law Judge (VLJ) who is no longer employed by the Board.  Thereafter, in July 2004, the Board remanded this case to the RO for further development.  The Veteran was notified by an April 2008 letter that he had the option to request another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2011).  The Veteran elected to have another Central Office hearing and was scheduled to present testimony at such a hearing in July 2008.  However, he failed to report to the hearing as scheduled.

In August 2008, the Board denied entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes (to include consideration of entitlement to a separate (compensable) evaluation for a post-operative surgical scar, as a residual of a right bunionectomy), and determined that the issue of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes was not a part of the current appeal.  In February 2010, the Court issued an Order granting a Joint Motion for Remand, vacated the August 2008 Board decision, and issued a mandate.  However, later the same day in February 2010, the Court issued an Order recalling the mandate.

In August 2010, the Board dismissed the appeal due to the death of the Veteran.  However, in October 2010, the Board vacated its August 2010 decision in light of the Court recalling its February 2010 mandate.

Later in October 2010, the Court issued an Order granting a motion to substitute the Veteran's daughter as the appellant in light of the Veteran's death.  Thereafter, in February 2011, the Court issued an Order granting a Joint Motion for Remand, instructing the Board to: (1) readjudicate the issue of entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes (to include consideration of entitlement to a separate evaluation for the post-operative surgical scar); and (2) consider the issue of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes in light of the Court's decision in Percy v. Shinseki, 23 Vet. App. 37 (2009).

In July 2011, the Board assumed jurisdiction of the additional issue of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes, pursuant to Percy, and remanded the case for additional development.  After taking further action, the Appeals Management Center in Washington, DC, confirmed and continued the prior evaluations.

In November 2011, the Board granted a separate 10 percent disability rating for a post-operative surgical scar as a residual of right bunionectomy.  The remainder of the appeal was remanded to the RO for additional development.  After taking further action, the RO confirmed and continued the prior evaluations for right and left hallux valgus, and returned the case to the Board.


FINDINGS OF FACT

1.  The maximum schedular rating assignable for unilateral hallux valgus is 10 percent, and the Veteran's symptomatology is adequately addressed by this rating.

2.  The Veteran, without good cause, failed to report for a VA peripheral nerves examination scheduled for August 2007; the available evidence is insufficient to support a finding that he suffered from anything more than "mild" incomplete paralysis of the superficial peroneal nerve as the result of right bunionectomy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right hallux valgus with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5280), 4.124a (Diagnostic Code 8522) (2011).


2.  The criteria for a disability rating in excess of 10 percent for left hallux valgus with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5280) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish higher evaluations for the Veteran's service-connected right and left hallux valgus.  Argument has been advanced to the effect that separate (compensable) evaluations are warranted for hammertoes under 38 C.F.R. § 4.71a, Diagnostic Code 5282, and for neurological impairment of the dorsal cutaneous nerve of the right foot, under 38 C.F.R. § 4.124a, Diagnostic Code 8522.  Argument has also been advanced to the effect that a 20 percent rating is warranted for "moderately severe" foot injury under 38 C.F.R. §§ 4.40 and 4.45 and 38 C.F.R. § 4.71a, Diagnostic Code 5284, from November 2005.


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters in August 2004, September 2005, and March 2006.  Those letters advised the Veteran of what information and evidence is needed to substantiate claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability had on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran could submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The March 2006 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in August 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and/or the appellant.  Specifically, the information and evidence that have been associated with the claims file include the 

Veteran's service treatment records, private treatment records, VA treatment records and examination reports, and records from the Social Security Administration (SSA).

In addition, the Board notes that the issues currently on appeal were remanded in July 2011 and November 2011 to obtain relevant VA treatment records, and records from SSA and the U.S. Postal Service (USPS).  The VA treatment records and the records from SSA have been obtained and are now associated with the claims file.  As for the records from the USPS, the National Medical Director of USPS has indicated that no such records are available.  The appellant has been notified of that fact in accordance with the provisions of 38 C.F.R. § 3.159(e)(1).  Thus, the requirements of the remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file and electronic (Virtual VA) file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Hallux valgus is evaluated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).  A maximum 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.

Foot disabilities may also be rated under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, 5283, and 5284, when appropriate.  Under Diagnostic Codes 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively.  Under Diagnostic Code 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under Diagnostic Codes 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired clawfoot.  And Diagnostic Code 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there 
is actual loss of use of the foot, a 40 percent rating is warranted.

Paralysis of the musculocutaneous nerve (superficial peroneal) is evaluated under the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2011).  Ratings of 0, 10, and 20 percent are warranted for mild, moderate, and severe incomplete paralysis of the nerve, respectively.  If the paralysis of the nerve is complete, with eversion of the foot weakened, a 30 percent rating is for application.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as 
the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. § 4.20, 4.27 (2011).  Only when an unlisted condition is encountered is it permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20 (2011).

In the present case, by way of history, the Veteran's service treatment records reveal the Veteran complained of knots on his big toes during service, beginning in December 1982.  Ultimately, he was medically discharged from service in April 1983 with a diagnosis of hallux valgus, bilateral, with bunion formation.  His service records are devoid of any complaints or findings relative to conditions such as flatfoot, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.

In July 1996, the Veteran filed a claim for service connection for "pain in right and left foot on right and left toe bone."  Service connection for left and right hallux valgus was established in January 2000, effective from July 1996.  Both disabilities were originally evaluated as 10 percent disabling.  The 10 percent rating for left hallux valgus has remained in effect since.  As noted previously, the RO, in June 2001, granted a temporary total (100 percent) rating for right hallux valgus for the period from February 12 to April 30, 2001, pursuant to 38 C.F.R. § 4.30; thereafter returning the rating to 10 percent, effective May 1, 2001.

The evidence shows that, on VA examination in May 2001, the Veteran complained that his right big toe area was still sore (following a bunionectomy).  He reported some increased pain with walking and stated that he took 800 milligrams (mg) of Motrin three or four times a day.  It was noted that he did not complain of weakness, fatigability, decreased endurance, incoordination, or flare-ups.

The VA examiner noted that the Veteran walked with a very slight limp and used no support.  Examination of the right foot revealed a tender vertical surgical incision over the dorsal big toe, metatarsal head area; a shallow arch; and a very slight hallux valgus deformity remaining.  No bunion was present.  The Veteran was unable to stand on his toes and heels and could not squat to a certain extent.  However, no weakness, fatigability, decreased endurance, or incoordination 
was noted.  X-rays of the right foot showed evidence of an osteotomy, with no osteomyelitis or arthritic changes.  The final diagnosis was persistent right big toe pain, status post bunionectomy and hallux valgus repair.  The left foot was not examined.

A June 2001 record from Kaiser Permanente reflects that the Veteran related tingling going distally when tapped at the proximal aspect of the surgical scar.  He reported that the tingling sensation had been present since surgery and was diminishing over time.  Objectively, there was some mild edema.  Neurovascularization (NV) of the right foot was intact, the scar was well healed, and range of motion in the right hallux was described as acceptable.  The diagnostic assessment was normal healing with possible nerve trauma, status post surgical intervention of the right foot.  The left foot was not examined.

An October 2001 record from Kaiser Permanente reflects the Veteran's report that he had had a tingling sensation at the proximal aspect of his incision since surgery.  His indicated that his discomfort had decreased 40 percent since surgery, but then had remained the same over the past two months.  Objectively, he had a vascularly intact right foot, with hallux in good alignment and incision well-healed.  The diagnostic assessment was possible nerve entrapment, medial aspect of the right MPJ.  The left foot was not examined.

On VA examination in February 2002, the Veteran complained of persistent residual right foot pain that was "not getting better."  He reported that he took 800 mg of Motrin twice a day for pain.  It was noted that he did not complain of weakness, fatigability, decreased endurance, incoordination, or flare-ups.  He indicated that he was still able to work, but that he was on limited duty because of "my foot."

As to the left foot, the Veteran complained of a painful bunion.  He indicated that he had the "same thing on my left foot that I had on my right foot."  Although the report is awkwardly worded, it appears to reflect that he was receiving no treatment for his left foot except for pain medication.  It was noted that he did not complain of weakness, fatigability, decreased endurance, incoordination, or flare-ups.

Objectively, the Veteran appeared to exhibit a normal gait.  Apparently, he was 
not using any support.  He had shallow arches, bilaterally, and bilateral hammering of the lateral four toes.  He could stand on his heels and toes, but could not squat.  Examination of the right foot revealed a tender surgical scar over the dorsum of the big toe and adjacent metatarsal area.  Examination of the left foot revealed the presence of a bunion, which the Veteran reported was "numb" to palpation, and a hallux valgus deformity.  No weakness, fatigability, decreased endurance, or incoordination was noted with respect to either foot.  X-rays were interpreted to reveal a mild hallux valgus deformity of the left foot, and status post bunionectomy on the right.  The diagnostic assessment was that he had persistent right big toe pain and tenderness, status post bunionectomy, and persistent left toe pain in the presence of a bunion and hallux valgus deformity.

A June 2002 private record from Kaiser Permanente shows that the Veteran reported some dermatic tingling in the area of his scar with some numbness distally ever since his right foot surgery.  It was noted that he was in no acute distress and had no particular significant amount of discomfort, but just that his scar had a tingling sensation when touched.  He was not interested in treatment by injection or exploratory surgery of the area.  Objectively, the surgical incision was well healed, with no evidence of infection or inflammation.  The right hallux was in excellent position and range of motion of the first MPJ was also described as excellent.  The diagnostic assessment was probable entrapment neuropathy of the dorsal cutaneous nerve, going to the first MPJ area.

A September 2003 medical report prepared for SSA, pertaining to chronic impingement of the right shoulder, indicates that the Veteran was able to stand and walk continuously for eight hours per day.

At his Central Office Board hearing in March 2004, the Veteran testified that he experienced numbness in the toes of both feet during cool weather.  He also stated that he had a tingling, irritable feeling in the surgical scar on his right foot when he touched it.  He reported that he continually walked on the side of his feet, because he experienced pain in his "right and left toe" when he applied pressure to his feet.  He said that the pain in his right foot radiated toward his ankle, and that the pain in his left foot radiated toward his big toe.  He testified that he had pain on the tops of his big toes, bilaterally, with prolonged standing or walking, and pain below the toes as well.  He testified that he took 800 mg of Motrin for the pain.

The Veteran further stated that he worked for the U.S. Postal Service as a mail processor.  He indicated that his duties involved prolonged standing and walking, but that he had been placed on limited duty to limit the time he is required to be up on his feet.  He testified that his last visit to Kaiser Permanente was in June 2002, that he was not receiving any VA medical treatment for his disability, that his surgical scar was painful to touch, and that he had to wear extra wide shoes to relieve the pressure the shoes would otherwise place on his bunions.

Pursuant to the Board's July 2004 remand, the Veteran was afforded a VA foot examination in November 2005.  He reported that his right foot pain had become progressively worse over the past several years, and that he was currently unable to stand or walk for more than 20 minutes without pain.  He also indicated that he was employed, but that he had missed a significant amount of work due to pain in both feet, and had been placed on limited duty.

Objectively, it was noted that the Veteran was unable to ambulate with a normal heel to toe gait.  Due to pain in his left and right metatarsophalangeal joints, 
he was walking on the lateral aspect of both feet.  He also had a decrease in endurance and was rapidly fatigued due to his inability to ambulate normally.  Examination of the right foot revealed a well-healed scar on the dorsum of the 
right first metatarsophalangeal joint; the scar was noted to be painful both on motion and to palpation.  The Veteran reported numbness, tingling, and frequent pain along the course of the previous incision.  There was significant limitation of dorsiflexion of the first metatarsophalangeal joint of the right foot (less than five degrees).  Examination of the left foot revealed pain on dorsiflexion of the left first metatarsophalangeal joint, with limitation of motion less than 10 degrees; deviation of the hallux; a large exostosis of the first metatarsophalangeal joint that was painful on motion and to palpation; and painful keratosis "sub met 1 and 5."  No diagnoses were recorded.

Because the November 2005 foot examiner did not comment on the presence or absence of any nerve impairment attributable to the Veteran's service-connected disability, and did not fully evaluate the Veteran's scar, as requested in the 
Board's remand, the Veteran was scheduled for VA scars and peripheral nerves examinations in May 2006.  The Veteran was notified by letter in March 2006 of the procedure to follow if he was unable to appear.  As evidenced by documentation in the claims file, he failed to report to both of the examinations.

According to documentation in the claims file, both VA examinations were rescheduled for July 2006.  On the appointed date, the Veteran called and stated that he was unable to keep his appointments due to a personal matter.  Thereafter, in November 2006, the Veteran submitted a statement indicating that, due to a change in his address, he had not received the notice from VA which had stated that his scar and peripheral nerves would be evaluated.

Thereafter, the Veteran was notified by letter in July 2007 that he was being scheduled for new VA examinations pertaining to his feet, scar, and peripheral nerves.  However, as evidenced by documentation in the claims file, the Veteran failed to report to all three of these examinations in August 2007.  Neither the Veteran nor his representative provided an explanation for such failure or requested that any of the examinations be rescheduled.

In a VA treatment record dated in October 2007, it was noted that the Veteran complained of tingling around his surgical scar site for several years.  In May 2009, it was noted that he had bilateral bunions, status post right bunionectomy.  It was also noted that he still had bilateral pain; that he had tingling on the right foot in the area of the incision; and that he was limited to standing no more than 15 minutes because of pain in both feet.

A March 2009 VA treatment record shows that the Veteran fractured his right ankle while mopping.  He indicated that he had been partial weight bearing on the right lower extremity for the past two days, and denied any numbness or tingling.  He was placed in a long leg cast.

An April 2009 VA disability/sick certificate shows that the Veteran fractured his right ankle approximately six weeks earlier, and that it had been continually casted.  In May 2009, it was noted that the Veteran had right ankle pain following a fracture in March 2009; that he was able to bear weight for up to five minutes, and that he was still recovering.  It was also noted that he had bilateral bunions, status post right bunion surgery; that he had tingling in the right foot in the area of the incision; and that he had chronic pain that limited him to standing for no more than 15 minutes at a time.  X-rays of the left foot in May 2009 were interpreted to reveal a "moderate to severe" hallux valgus deformity, with no fractures or arthritic changes, and normal soft tissues.

In a May 2009 SSA Disability Report, the Veteran asserted that he was unable to work due, in part, to heart failure, high blood pressure, right shoulder pain, and "feet hallux."  He reported that he had severe breathing problems; that he could not go up or down stairs; that he had severe problems walking; and that his feet swelled in the vicinity of his big toes, making it hard for him to put on shoes.

A June 2009 VA treatment record shows that the Veteran complained of intermittent foot pain related to service.  He denied tingling, numbness, and swelling of the extremities.

In July 2009, the Veteran presented to VA for continued routine foot care.  It was noted that he had had prior right bunion surgery with numbness to the scar.  On examination, he had left hallux valgus, with a callus at "submet 1" and a subhallux callus; a bilateral pes planus foot type; faint pedal pulses; and intact sensation.  The diagnostic assessment was that he had hallux valgus and tylomas.

A July 2009 SSA Physical Residual Functional Capacity Assessment shows that the Veteran was limited in his ability to stand and/or walk as a result of ankle pain.  It was also noted that he had had bunion surgery in 2004.

Also in July 2009, SSA determined that the Veteran was not entitled to Supplemental Security Income payments on the basis of heart failure, right shoulder pain, hallux valgus, and high blood pressure.  SSA concluded that, although the medical evidence showed the Veteran had discomfort, he was able to move about and use his arms, legs, and hands in a satisfactory manner; and that his condition was not severe enough to keep him from working.

A September 2009 VA treatment record shows that the Veteran requested pain medication for right ankle pain, bilateral toes, and right shoulder impingement syndrome.  He reported that, for exercise, he "walked everywhere."

A September 2009 letter from the U.S. Office of Personnel Management (OPM) shows that the Veteran had claimed that he was disabled due to congestive heart failure, right shoulder impingement syndrome, and bilateral hallux valgus.  The letter indicates that, in reviewing his medical records, OPM found the Veteran to be disabled for his position as a mail processor due to congestive heart failure only.

An October 2009 psychological evaluation shows that the Veteran's gait was notable for a heavy limp on the right side, but that he was eventually able to enter the office without assistance.  It was noted that he was having difficulty walking or standing for extended periods due to a fractured right ankle and service-related difficulties with his toes.

A Request for Medical Advice, dated in February 2010, indicates that, prior to his death, the Veteran was status post bimalleolar fracture in March 2009, and that he had right knee tibio fibular osteoarthritis and retropatellar pain syndrome that limited walking up one flight of stairs.  The report also indicates that a cane had been prescribed for his right ankle.

The Veteran's right and left hallux valgus with degenerative changes have been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As noted above, 10 percent is the maximum rating available for unilateral hallux valgus under that diagnostic code, even if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.

Because the 10 percent evaluation currently assigned is the maximum rating available under Diagnostic Code 5280, the Board has considered whether there are other potentially applicable diagnostic codes.  The Board notes that some of the post-service medical evidence indicates that the Veteran may have had bilateral pes planus and/or hammer toes.  However, service connection for those conditions has not been established.  Nor has service connection been established for weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Indeed, the Veteran's service treatment records are devoid of any complaints or findings relative to those conditions, and there is no indication from the pertinent medical evidence (as outlined above) that the Veteran's service-connected right or left hallux valgus has been productive of any of those conditions.  Accordingly, the Board finds no basis for the assignment of higher or separate evaluations under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, or 5283.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

In the Joint Motion for Remand filed with the Court in February 2010, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) agreed that the Board needed to provide further discussion as to its conclusion that the Veteran was not entitled to a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5284, and the Court's decision in DeLuca v. Brown, supra.  The parties observed that the November 2005 VA examiner had expressly noted that the Veteran could not walk or stand more than 20 minutes without pain, that he could not ambulate with a normal heel-to-toe gait, and that he was walking on the lateral aspect of both feet due to pain.

In this regard, the Board notes that hallux valgus is a condition that is specifically listed in the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As such, it is to be rated under the corresponding diagnostic code.  See 38 C.F.R. § 4.20, 4.27 (2011).  As noted previously, Diagnostic Code 5820 provides for a maximum rating of 10 percent, even when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.  In the Board's view, the November 2005 findings-to the effect that the Veteran could not walk or stand more than 20 minutes without pain, that he could not ambulate with a normal heel-to-toe gait, and that he was walking on the lateral aspect of both feet due to pain-are fully accounted for under Diagnostic Code 5280.  

Indeed, application of Diagnostic Code 5284 (foot injuries) to hallux valgus would ultimately render Diagnostic Code 5280 (hallux valgus) superfluous.  In this regard, severe hallux valgus disability warrants a 10 percent evaluation, while severe foot injury under Diagnostic Code 5284 warrants a 30 percent rating.  Had the drafters of the rating schedule intended hallux valgus to be the equivalent of a foot injury, the rating criteria would be the same.  The rating schedule has identified specific foot disabilities with specific percentages, many (such as hallux valgus) which do not provide ratings equivalent to foot injuries under Diagnostic Code 5284.  To assume that all foot disabilities should be rated analogous to a foot injury because it provides higher potential ratings would render the remaining diagnostic codes meaningless.  See Roper v. Nicholson, 20 Vet. App. 173, 178 (2006) (VA statutory and regulatory scheme "should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error").  Here, the Veteran's hallux valgus was not shown to be the result of foot injury, and he is not service connected for other foot disabilities.  Thus, rating severe hallux valgus equivalent to a foot injury in this case is inappropriate, as his hallux valgus is specifically contemplated in the rating schedule under Diagnostic Code 5280, and rating it analogous to a different disability renders Diagnostic Code 5280 superfluous.  As such, his hallux valgus disabilities are properly rated under Diagnostic Code 5280.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed.Cir.2000) ("[T]he canons of construction ... require us to give effect to the clear language of a [regulation] and avoid rendering any portions meaningless or superfluous.").

As for DeLuca, the Board finds no basis for the assignment of higher ratings for the Veteran's disabilities as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  During his May 2001 and February 2002 VA foot examinations, the Veteran did not complain of any weakness, fatigability, decreased endurance, incoordination, or flare-ups, and none of these phenomena were noted objectively.  During his November 2005 VA examination, it was noted that, due to the bilateral pain in his right and left MTP joints, and resultant inability to ambulate normally, the Veteran experienced a decrease in endurance and became rapidly fatigued; in addition, significant limitation of motion of the dorsiflexion 
of the right first MTP joint was noted, as was pain on dorsiflexion of the left first MTP joint.  However, as noted above, the Board finds no basis for rating the Veteran's disabilities under any diagnostic code other than Diagnostic Code 5280.  Accordingly, and because the Veteran's disabilities have already been assigned the maximum rating available under that code, there is no basis for the assignment of higher evaluations based on DeLuca and the related provisions set out at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of DeLuca not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code).

In the February 2010 Joint Motion for Remand, the parties to the appeal also agreed that the Board needed to provide further discussion as to its conclusion that the Veteran was not entitled to a separate rating for neurological manifestations of his right hallux valgus disability.  The parties observed that a VA examiner had provided a diagnosis of probable entrapment neuropathy of the right dorsal cutaneous nerve, going to the first MPJ joint area.  (Although the parties noted that the diagnosis had been made by a VA examiner in November 2005, the record shows that it was actually rendered during a private clinical visit in June 2002.)  Citing to Dorland's Illustrated Medical Dictionary 1275 (31th ed. 2007), the parties agreed that, by definition, the medial dorsal cutaneous nerve originates from the superficial peroneal nerve.  The parties also pointed out that a compensable rating is warranted for symptoms equating to "moderate" incomplete paralysis of the superficial peroneal nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8522.

The Board acknowledges that there is evidence that the Veteran possibly or probably had neurological manifestations related to his right hallux valgus.  As discussed previously, he reported a tingling sensation, going distally, on a private clinical visit in June 2001, and was diagnosed with "possible" nerve trauma, status post surgical intervention of the right foot.  Those complaints and findings were essentially reiterated in October 2001, and in June 2002, as noted, a private podiatrist provided a diagnosis of probable entrapment neuropathy of the right dorsal cutaneous nerve, going to the first MPJ joint area.  At that time, the Veteran had reported dermatic tingling in the area of the right bunionectomy scar, with some numbness distally.  In addition, at his March 2004 Central Office Board hearing, the Veteran described a tingling, irritable feeling around his incision site, and reported that pain radiated from his right big toe toward his ankle.

During the March 2004 hearing, the Veteran's representative requested that a separate evaluation be assigned for the neurological manifestations of the Veteran's right hallux valgus disability.  See Central Office Board Hearing Transcript at page 10.  To that end, in its July 2004 remand, the Board instructed the RO to arrange for the Veteran to undergo appropriate VA examinations to determine the current nature and severity of all manifestations of his right foot disability, to include nerve damage.

The Veteran was thereafter examined in November 2005.  Unfortunately, the VA examiner who conducted that examination did not comment on the presence or absence of any nerve impairment attributable to the Veteran's service-connected disability.  As a result, the Veteran was scheduled for a peripheral nerves examination, the most recent of which was set for August 2007.  He failed to report for the examination, however, and neither he nor his representative provided an explanation for such failure or requested that the examination be rescheduled.

Under applicable regulations, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, and when that examination was required to establish entitlement to the benefit sought, the decision on the claim must be made based on the available evidence of record.  38 C.F.R. § 3.655(b) (2011).  Accordingly, in light of the Veteran's failure to cooperate with VA's efforts to assist him with the factual development of his claims, those claims must be evaluated solely on the evidence currently of record.  

The Board reiterates that the scheduled VA examination for the Veteran's peripheral nerves may have produced results relevant to the current increased rating claims.  Instead, due to the fact that the Veteran never underwent a formal VA examination for his peripheral nerves, the claims file does not contain enough evidence to rate him under the applicable diagnostic code for that conditions.

More specifically, the claims file, while noting the possible or probable presence of neurological manifestations, contains little in the way of any information pertaining to their severity.  Simply put, the Veteran's reports of tingling, radiating pain, and numbness, without more-in particular, a description of the relative severity of his symptoms-are insufficient to support a finding that the Veteran suffered from anything more than "mild" incomplete paralysis of the superficial peroneal nerve, so as to warrant the assignment of a compensable rating under Diagnostic Code 8522.  As a result, consideration of a separate evaluation for neurological manifestations of the Veteran's right hallux valgus disability cannot be afforded.

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, while the Veteran reported that his foot problems caused difficulty at work and that he was on limited duty due to his foot, evidence from 2003 noted he was able to stand and walk for 8 hours per day and in 2009 he noted that for exercise, he walked everywhere.  X-rays in 2002 noted mild hallux valgus on the left and in May 2009 noted moderate to severe hallux valgus on the left.  X-rays revealed the Veteran was status post bunionectomy on the right.  Those findings, along with the objective and subjective complaints and findings in the record, reflect that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed conditions.  In this regard, he is rated for bilateral severe hallux valgus, which contemplates symptoms consistent with amputation of the great toe.  He receives a separate compensable rating for the scar of the right toe.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In summary, for the reasons and bases expressed above, the Board concludes that a disability rating in excess of 10 percent for right and left hallux valgus with degenerative changes is not warranted.  Because the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A disability rating in excess of 10 percent for right hallux valgus with degenerative changes is denied.

A disability rating in excess of 10 percent for left hallux valgus with degenerative changes is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


